EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Ims on 11/16/2021. 
The application has been amended as follows: 
in the claims:
in claim 5's line 2, after "wherein the tilting of the" delete "platens" and insert --platen--.

Allowed Subject Matter
Claims 1–7 and 9–19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect independent claim 1, the primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a 3D system for printing a part comprising 1) a platen with a plurality of holes and interior manifold; 2) an extrusion head configured to print parts by extruding beads of thermoplastic material and depositing the beads of thermoplastic material along tool paths onto the substrate to print a first layer, wherein additional layers are printed one on top of the other to print the 3D part;  and 3) a pressurized air source coupled to the manifold and configured to eject pressurized air through the plurality of holes so as to create an air bearing on the platen surface, to thereby facilitate removal of a build substrate and a printed part from the platen.

COMB US Patent No. 5939008 (of record) teaches a three dimensional printer (1) the platen (Figure 6, 62) capable of receiving a build substrate (60), the platen having a plurality of holes (166) and associated with the vacuum source (see Figure 6 A; 8:7 — 26) and 2) the claimed extrusion head. This reference discloses that the operator can remove the substrate from the bottom by left in one corner the sheet breaking the seal the applied vacuum. (8:24 — 26). While this reference disclose the first and second features referenced above and also contemplates the application of pressurized air in figure which appear similar (Figure 6 B) is supplied to the top of the print bed to provide a dampening effect in nearly frictionless movements of the print head (7: 5 — 25), it fails dislcose a pressurized air source coupled to the manifold and configured to eject pressurized air through the plurality of holes so as to create an air bearing on the platen surface, to thereby facilitate removal of a build substrate and a printed part from the platen.
US Patent No. 6644703 (of record) teaches a platen relevant to claim 1 but that the same is only hooked up to vacuum source. 
US Patent No. 9633889 (of record) teaches a platen relevant to claim 1 but that the same is only hooked up to vacuum source. 
 BOYD PG Publication No. 20040084814 (of record) is drawn to powder bed additive manufacturing and fails to disclose the remaining limitations of the claimed extrusion head.

PG Publication No. 20190255612 teaches a sintering a fabricated part using a platen having small holes which form an air bearing table that supports a flat of the part which was fabricated and to be sintered (see Figure 28 and ¶135). 
PG Publication No. 20050142846 teaches a powder bed additive manufacturing system with a stage which moves on an air bearing (¶95).
PG Publication No. 20180065186 teaches an  XY nanopositioning stage on an air bearing sub-assembly (¶187).
A subsequent search failed to return a reference which remedies the above deficiency.
Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a 3D system for printing a part comprising 1) a platen with a plurality of holes and interior manifold; 2) an extrusion head configured to print parts by extruding beads of thermoplastic material and depositing the beads of thermoplastic material along tool paths onto the substrate to print a first layer, wherein additional layers are printed one on top of the other to print the 3D part;  and 3) a pressurized air source coupled to the manifold and configured to eject pressurized air through the plurality of holes so as to create an air bearing on the platen surface, to thereby facilitate removal of a build substrate and a printed part from the platen.
Claims 2 – 7 and 9 – 10 are allowed for the same reasons via their dependency on claim 1.
	With respect independent claim 11, while this claim fails to require that the platen has an interior manifold it is allowable because it possesses substantially the same allowable future, i.e., 
	Claims 12 – 19 are allowed for the same reasons via their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 1–7 and 9–19 are allowable. The restriction requirement claims 11–19 , as set forth in the Office action mailed on 02/22/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 11–19 is withdrawn.  Claims 11–19 , directed to a method for 3D printing a part, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Response to Arguments
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 1–10  was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the claims at issue, those filed on 10/26/2021, claim(s) 8 is/are canceled.  The relevant rejection(s) of canceled claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 06/30/2021, is/are moot and withdrawn. 
The Examiner would like to thank the Applicant for amending the claim(s) at issue.  The rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 06/30/2021, is/are moot and withdrawn.  

Claim Rejections - 35 USC § 102/103
Applicant’s arguments, bottom of pages 7–8, filed 10/26/2021, have been fully considered and are persuasive to the extent that they conform to the notice of allowance above. 
Therefore, the above referenced rejection(s) under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 in the Non-Final Rejection, mailed 06/30/2021, is/are withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743